EXAMINER'S AMENDMENT AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 12/2/21 submission has been entered.

Examiner’s Amendment
An Examiner’s Amendment (“E/A”) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Note that since the E/A is limited to canceling claims that were non-elected without traverse in response to a Restriction Requirement (see applicant’s 12/11/20 Remarks at p. 7) and are not eligible for rejoinder, applicant’s authorization therefor was not required.  MPEP 821.02. The application has been amended as follows:
Claims 14-17 and 23-29 are canceled.

Response to Arguments
Applicant's 12/2/21 arguments vis-à-vis rejections under 35 U.S.C. 103 over Schuster, US 5,502,021 (1996), simply stating that Schuster does not teach or suggest the new “wherein said sorbent composition comprises 1 to 12 weight % of bound water… dry form” limitation, have been fully considered and are persuasive.  The rejections are withdrawn.

Response to Arguments
Claims 1-3, 5-7, 11, and 13 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 1, the most pertinent prior art of record appears to be Schuster, whose teachings and suggestions have previously been made of record in, e.g., the 8/4/21 Final Rejection.  Claim 1 has been allowed over Schuster, however, at least because Schuster does not teach or suggest that the sorbent composition made by its process comprises 1-12 wt% bound water with respect to the total weight of the sorbent composition under a dry form, as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL BERNS/ December 9, 2021
Primary Examiner
Art Unit 1736